Title: To George Washington from Clark & Nightingale, 2 September 1775
From: Clark & Nightingale
To: Washington, George



Sir
Providence Septr 2d 1775

Agreeable to your request by Captn George Baylor your Excellency’s Aid De Camp we have deliver’d him all the Gun Powder & Lead with what arms his Honr Govr Cooke thought would be expedient to spare, the remainder of the Powder & Arms which are but few & not yet come to Town, he thinks will be best to continue here in order to supply the Inhabitants in case of an Attack upon these parts.
As our vessel is not arrived here, & we have not been able to obtain the Captns Accounts with respect to the voyage we can not asscertain our proportion of these articles, The Provincial Congress of the Massachusets Bay being equally concerned with us in them, they having advanced four thousand Dollars to which we put the like sum to be invested in Military Stores if they could be procured, It will therefore be intirely out of our power to have this Matter adjusted till the Captns arrival; for which reason we must request your Excellency to inform Colo. Benj. Lincoln (to whom we wrote) as he was formerly one of the Committee of Supplies & now one of the Councel of the Massachussets Bay & the person with whom we contracted, that you have the Powder & Lead dld to you, & that the arms & five thousand flints will be sent by the first opportunity, for which your Excellency will please to settle with them, as soon as they know the amot which shall be, as immediately on the Captns arrival, we are with due respect Your Excellency’s Most Obedient & Most Obliged humble Servants

Clark & Nightingale

